DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendments received 29 November 2022, the Examiner has withdrawn the rejections under 35 USC §112b.
Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive.
Applicant argues that “Morrow fails to teach the claimed UVC light source (50) is located in an interior space defined by the filters (40,42)” because “the ballast 52 of lamp 50 (UVC light source) is located outside the central cavity 34 (interior space) defined by the filters.”  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner notes that the UVC light source 50 is indeed within the central cavity 34 formed by the filters.  The broadest reasonable interpretation of the claims do not require that the ballast 52 of the light source be located within the interior space defined by the at least one filter.
Applicant argues that Morrow does not disclose wherein the UVC light source is between 1 and 10 UVC lamps or 3-4 UVC lamps.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner holds that Morrow discloses one or two lamps which produce UVC light as depicted in Figures 1-3.  Therefore, the claimed limitation of “between 1 and 10 UVC lamps” is anticipated by Morrow as the numbers 1 and 2 are between 1 and 10.  In regard to the newly added limitation of “3-4 lamps,” the Examiner has entered a new rationale under §103 as to why the arrangement of 3-4 UVC lamps would have been obvious to one of ordinary skill in the art.  See the rejection of claim 31 below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrow et al. (US 6,589,489; hereinafter “Morrow”).
In regard to claim 16, Morrow discloses an air sterilizer unit (air purifier 10) having at least one inlet (air intake 14) and at least one outlet (air exhaust 16) comprising a filter housing (housing 12) having an interior space wherein at least one UVC light source (ultraviolet lamp 50 having a ballast 52 and gas containing tube 46 which can product light in the UVC range; see col. 3, lines 4-8) capable of radiating microorganisms, is located, and at least one filter (particulate filter 40) with a capacity to reduce or remove microorganisms from ambient air, wherein the at least one filter is UVC resistant (shown to be necessary by the UV intensity at the filter 40 as depicted in Figure 3A) and is located between the at least one UVC light source and the at least one outlet, and an air transportation unit (blower 20), wherein the air transportation unit is capable of moving ambient air from the at least one inlet into the filter housing and being exposed to the at least one UVC light and through the at least one filter, and through the at least one outlet; wherein the at least one filter (particulate filter 40) defines the interior space (central cavity 34) where the at least one UVC light source is located.  See Figures 1-3A and col. 2, lines 32-53.
In regard to claim 17, Morrow discloses a pre-filter (dust filter 19) located at the at least one inlet which is viewed to be capable of removing air borne particles having a diameter less than 200 µm as it is well understood that dust includes particles which are typically smaller than 200 µm and the filter would necessarily capture at least some particles under 200 µm.  See Figure 1 and col. 2, line 35.
In regard to claim 18, Morrow discloses wherein the air transportation unit comprises a fan (blower 20) which necessarily has sufficient capacity to move ambient air into the filter housing and through the at least one filter and the at least one outlet.  See Figure 1 and col. 2, lines 32-36.
In regard to claim 19, Morrow discloses wherein the UV lamp 50 is capable of providing UV radiation having a wavelength range of 185-300 nm, which encapsulates the claimed range of 250-260 nm.  See col. 3, lines 4-8.  Morrow additionally discloses that UV light at the wavelength of about 250 nm is desired for dissociating ozone.  See col. 6, lines 55-57. 
In regard to claims 20 and 26, Morrow discloses that the particulate filter 40 may be a pleated fabric filter (i.e. “folded”) which will trap biological contaminants such as virus, bacteria and moulds.  While Morrow does not explicitly use the term “HEPA” to describe the filter, it is viewed that the description of the filter is consistent with the filtering requirements of a HEPA filter as such contaminants necessarily have a diameter less than 0.5 µm, and the filter 40 of Morrow is viewed be equivalent to a HEPA filter.  See col. 5, lines 16-20.
In regard to claim 21, Morrow discloses wherein a second filter (chemically absorbent filter 42) which is necessarily UVC resistant (see figure 3A) which comprises an active carbon filter (charcoal; see col. 5, line 21) which would necessarily be capable of removing at least some air borne particles having a diameter less than 100 µm as Morrow teaches that the filter can become clogged with microparticles.  Morrow teaches that the filter 42 is located downstream of the filter 40, but it is viewed that Morrow discloses that the filter 42 could be located between the UVC light source (UV lamp 50) and the at least one filter (particulate 40) but in doing so would decrease the life of the filter 42 due to clogging from microparticles.  See col. 5, lines 16-29 and Figure 1.
In regard to claim 22, Morrow discloses wherein the dielectric body 30, the particulate filter 40 and the chemically absorbent filter 42 may have photocatalytic materials, such as TiO2, coated or added thereto to produce a continuous cleaning effect.  It is viewed that such addition or coating of the photocatalytic material to the dielectric body and/or filters is structurally equivalent to the claimed a third filter as the configuration of Morrow would necessarily perform the same function as the recited structure and be capable of removing airborne particles having a diameter less than 100 µm.  See Figure 1; col. 9-31; and col. 5, lines 30-41.
In regard to claim 23, Morrow discloses wherein the filter housing (housing 12) is a cylinder shaped housing.  See Figures 1-3.
In regard to claim 24, Morrow discloses wherein the UVC light source (UV lamp 50) includes 1 or 2 UV lamps as depicted in Figures 1-3.
In regard to claim 25, Morrow discloses that the device is necessarily capable of functioning by drawing ambient air into the air transportation unit and into the filter housing to receive UVC light and out through the at least one outlet located at the side of the cylinder housing.  See abstract.
In regard to claim 27, it is viewed that the device of Morrow capable of use as a stand-alone device as the device includes air inlets and air outlets.  See Figure 1.
In regard to claim 28, it is viewed that the device of Morrow capable of functioning inside a closed room.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
In regard to claims 29-30, Morrow discloses that the device is capable of removing microorganisms (“virus, bacteria, and moulds”; see col. 5, line 18) from ambient air in a room, supplying UVC light to the air and moving the air through the device as recited by the claims.  See Figures 1-3 and the above rejection of claim 16. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17, 20-22, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow.
In regard to claims 17, 20-22 and 26, in case it is viewed that the recited structures of Morrow are not capable of removing airborne particles with the recited diameters, it is held that it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum or workable range of particle diameter to be removed by each filtration layer without creating any new or unexpected results as such is merely routine optimization of a filtration device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claim 31, Morrow does not explicitly disclose wherein the at least one UVC light source is 3-4 UVC lamps as Morrow teaches that multiple lamps can be used if each lamp produces a different range of UV wavelengths.  However, the Courts have held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Therefore, it would have been obvious to one of ordinary skill in the art to have included 3-4 UV lamps which produce UVC wavelengths for the purpose without creating any new or unexpected results.  One of ordinary skill in the art would understand that providing multiple UVC light sources would provide redundancy of UVC production such that the apparatus would remain operable in the event of that one or more of the lamps ceases functioning and/or would allow for a larger size of the apparatus without decreasing the effective irradiance of the UVC light.  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774